DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 2-5, 7 & 13-15 are allowed.
Claims 1, 6 & 8-12 are canceled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mason Startz on January 25, 2022.
The application has been amended as follows:
Claim 5 is amended to read as:
An arrangement for sterile handling of a non-sterile endoscope in a sterile environment, comprising: a sterile endoscope sheath having an optical element arranged at a distal end of the endoscope sheath wherein the optical element has one of a light-reflecting element or a light-reflecting area which reflects detection light emitted from a detection light source as reflection light toward a proximal end of the sterile endoscope sheath, and a non-sterile endoscope comprising an endoscope shaft, an illumination optical system for guiding illumination light and an observation optical system for one of detecting or forwarding ambient light entering a distal end of the endoscope shaft, wherein the non-sterile endoscope is received in the endoscope sheath and is shielded by it in a sterile manner against the environment, wherein the non-sterile endoscope has a detection optical system for guiding the detection light emitted by the detection light source, which the detection optical system is different from the illumination optical system and the observation optical system, wherein the non-sterile endoscope has a beam splitter which couples the detection light into the detection optical system, and wherein the beam splitter couples the reflection light out of the detection optical system so that it is incident on a sensor element, wherein the sensor element is one of a photodetector or a CCD sensor.
Claim 10 is canceled.
Claim 11 is canceled.
Claim 12 is canceled.
Response to Arguments
The IDS, filed January 7, 2022, has been considered.
35 U.S.C. § 112(f) is no longer invocated as Claim 12 has been canceled.
Applicant’s arguments, see Pages 6-10, filed January 7, 2022, with respect to the rejections under 35 U.S.C. § 112(a) of Claims 8-9 & 12 have been considered but are moot Claims 8-9 & 12 have been canceled.
Applicant’s arguments, see Pages 6-10, filed January 7, 2022, with respect to the rejections under 35 U.S.C. § 11 have been considered but are moot Claims 8-10 & 12 have been canceled.
Applicant’s arguments, see Pages 10-12, filed January 7, 2022, with respect to the rejections under 35 U.S.C. § 103 of Claims 2-5 & 14 have been fully considered and are persuasive in light of amendments to the claims.
T have been withdrawn. 
Reasons for Allowance
Claims 2-5, 7 & 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner’s reasons for allowance of Claim 9, the subject matter of which has been incorporated in Claim 5, are described on Para. 52 of the Non-Final Rejection, mailed October 8, 2021, and are therefore not reproduced herein for the sake of brevity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795            

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795